DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the interview conducted September 9, 2022 (the Interview) and the response received October 11, 2022 (the Response).  
In response to the Interview and the Response, the previous (1) objection to the drawings under 37 C.F.R. § 1.84(q); (2) objection to claims 2–5, 10, and 11 under 37 C.F.R. § 1.71(a); (3) rejection of claims 1–20 under 35 U.S.C. § 112(b); (4) rejection of claims 12–16 under 35 U.S.C. § 101; and (5) rejection of claims 4, 5, 14, 15, 19, and 20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–3, 6–13, 16–18, and 21–26 are currently pending.  

Provisional Application
Response to Arguments
Applicants argue “[t]he provisional application provides adequate support for claims 1-19 at, for example, ¶¶ [014], [016], [066], [074], [093].”  Response 8.
The Examiner respectfully disagrees.  Claim 1 recites 
in response to determining that the service has been disrupted, initiating, in the cluster, a second pod with the label that identifies the service, wherein the second pod is configured to provide the service to the one or more network entities outside the cluster; and based on the mapping and the label that identifies the service, assigning the Internet Protocol address to the second pod.  

Spec. 31 (Claims App’x).  The Examiner finds paragraphs 14, 16, 66, 74, and 93 of the prior-filed provisional application 63/166,168 (the ‘168 Prov.) does not recite a second pod, let alone a second pod being initiated with a label that identifies a service in response to determining that the service has been disrupted, wherein the second pod is configured to provide the service to one or more network entities outside the cluster; and based on a mapping and the label that identifies the service, assigning an Internet Protocol address to the second pod.  Accordingly, the disclosure of the ‘168 Prov. fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a).1
The Finding
The Examiner finds the disclosure of the ‘168 Prov. fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for claims 1–3, 6–13, 16–18, and 21–26 of the instant application.
Notably, claim 1 recites 
in response to determining that the service has been disrupted, initiating, in the cluster, a second pod with the label that identifies the service, wherein the second pod is configured to provide the service to the one or more network entities outside the cluster; and based on the mapping and the label that identifies the service, assigning the Internet Protocol address to the second pod.  

Spec. 31 (Claims App’x).  The ‘168 Prov. fails to provide adequate support or enablement in the manner provided by § 112(a).  Claims 12 and 17 by analogy.  Accordingly, claims 1–3, 6–13, 16–18, and 21–26 are not entitled to the benefit of the ‘168 Prov.
Claim Rejections – 35 U.S.C. § 101
Response to Arguments
Applicants argue “[c]laims 17–20 explicitly recite ‘non-transitory computer readable storage media.’ (Emphasis added.)  It is respectfully submitted that any reasonable interpretation of ‘non-transitory’ excludes ‘transitory.’”  Response 9.
The Examiner is unpersuaded of error.  “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.’”  In re Okuzawa, 537 F.2d 545, 548 (CCPA 1976).  See also Vitronics Corp. v. Conceptronic, Inc., 39 USPQ2d 1573, 1577 (Fed. Cir. 1996) (reciting ““[T]he specification is always highly relevant to the claim construction analysis.  Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”); Toro Co. v. White Consolidated Inds., 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (reciting “The claim word ‘including’ is not construed in a lexicographic vacuum, but in the context of the specification and drawings.”).
Here, the Specification recites “non-transitory computer readable storage media (e.g., embedded logic provided in: . . . software [potentially inclusive of object code and source code], etc.).”  Spec. ¶ 88.  Thus, a broadest reasonable interpretation of “non-transitory computer readable storage media,” interpreted in light of the Specification, includes embedded logic provided in software.  Therefore, a broadest reasonable interpretation of “non-transitory computer readable storage media,” interpreted in light of the Specification, includes a propagating electrical or electromagnetic signal per se.  Accordingly, claims 17–20 are rejected under § 101 because the claimed invention is directed to nonstatutory subject matter
The Rejection
MPEP § 2106.03(II) recites:
[T]he [broadest reasonable interpretation (BRI)] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claims 17–20 are rejected under § 101 because the claimed invention is directed to nonstatutory subject matter.  Notably, claims 17–20 are directed to “[o]ne or more non-transitory computer readable storage media.”  Applicants’ Specification recites “non-transitory computer readable storage media (e.g., embedded logic provided in: . . . software [potentially inclusive of object code and source code], etc.).”   Spec. ¶ 88.  Thus, the Examiner finds a broadest reasonable interpretation (BRI) of “software [potentially inclusive of object code and source code]” includes non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP § 2106.03(II).  “When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.”  Id.

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 6–9, 12, 13, 16–18, 21, 23, and 24 are rejected under 35 U.S.C. § 103 as being obvious over Lolage et al. (US 2021/0064414 A1; filed Oct. 31, 2020) in view of Gawade et al. (US 11,316,822 B1; filed Sept. 28, 2018).
Response to Arguments
	Applicants argue “the art of record fails to teach [‘wherein the Internet Protocol address is on a different subnetwork than an interface associated with the second pod’],” as recited in independent claims 1, 12, and 17.  Response 10.  In particular, Applicants assert “the Office Action asserts that Lolage teaches that the Media Access Control (MAC) address associated with virtual machine VM2 is on a different subnetwork than a virtual network interface card (vNIC) associated with virtual nodes 15a and 15b.  Office Action at p. 13.”  Id.  Applicants argue “the Office Action fails to cite any support in Lolage for the alleged teaching that the MAC address and the vNIC are on different subnetworks.  Id. at p. 13; see also Lolage at ¶¶ [0035], [0045].”  Id. 
The Examiner is unpersuaded of error.  At the outset, the Examiner notes Applicants’ argument is not commensurate with the scope of claims 1, 12, and 17, which do not recite a MAC address and vNIC, let alone a MAC address and a vNIC on different subnetworks.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  
Lolage’s Figure 1A is reproduced below:


    PNG
    media_image1.png
    510
    681
    media_image1.png
    Greyscale

Lolage’s Figure 1A

As shown in Figure 1A, Lolage’s bare metal virtualization environment 12 comprises virtual node 15a and virtual node 15b.   Lolage’s virtual node 15a comprises virtual machine VM1 and Lolage’s virtual node 45b comprises virtual machine VM2.  
Lolage teaches a vNIC associated with each VM.  See Lolage ¶ 50 (reciting “a large number of virtual machines, each of which are associated with a single virtual network interface (vNIC)”); ¶ 60 (reciting “multiple VMs that are accessed via a common vNIC”); ¶ 86 (reciting “VM1 is access through vNIC1 and VM2 is accessed through vNIC2”).  Moreover, Lolage teaches a MAC address associated with each VM.  See id. ¶ 45 (reciting “a one-to-many situation where a single MAC address provided by the cloud provider needs to be mapped to many networking addresses corresponding to many VMs.”).  Thus, Lolage teaches a MAC address on a different service 22a, VM1, and virtual switch/router 20a (the claimed “subnetwork”) than a VNIC (the claimed “interface”) associated with VM2 (the claimed “second pod”).  
The Examiner further finds Lolage’s MAC address is not an IP address, turning to Gawade to show that IP addresses are known in the art.  Thus, the Examiner proposes to include Gawade’s teaching with Lolage, such that the combined system predictably yields an Internet Protocol address on a different subnetwork than an interface associated with a second pod.  Accordingly, Applicants’ arguments regarding Lolage’s alleged individual shortcomings (see Response 13) are unavailing.  Here, the rejection is not based solely on Lolage, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

The Rejection
Regarding claim 1, while Lolage teaches a method comprising: 
initiating, in a cluster (fig. 1A, item 12), a first pod (fig. 1A, virtual node item 15a that comprises virtual machine item VM1) with a label (“service 22a is associated with a virtual/floating IP address” at ¶ 34) that identifies a service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34), wherein the first pod is configured to provide the service to one or more network entities (fig. 1A, user station item 40 and network item 44) outside the cluster; 
assigning, to the first pod, a MAC address (“MAC address associated with the virtual network interface card (vNIC) associated with virtual node 15a” at ¶ 39; “a one-to-many situation where a single MAC address provided by the cloud provider needs to be mapped to many networking addresses corresponding to many VMs” at ¶ 45) configured for communicating outside the cluster; 
storing a mapping of the service to the MAC address (“the underlying network metadata maintained by the bare metal cloud infrastructure 10 maps the virtual IP address to the MAC address associated with the virtual network interface card (vNIC) associated with virtual node 15a” at ¶ 39); 
in response to determining that the service has been disrupted (“If service 22a stops functioning correctly or becomes unavailable (and/or the virtual machine VM1 or the node 15a that hosts the service 22a undergoes a failure)” at ¶ 34), initiating, in the cluster, a second pod (fig. 1A, virtual node item 15b that comprises virtual machine item VM2) with the label (“moving the virtual IP address from VM1 to VM2” at ¶ 34) that identifies the service, wherein the second pod is configured to provide the service to the one or more network entities (fig. 1A, user station item 40 and network item 44) outside the cluster; and 
based on the mapping and the label that identifies the service, assigning the MAC address (“map the virtual IP address to the correct MAC address associated with the new hosting virtual machine VM2” at ¶ 35; “a one-to-many situation where a single MAC address provided by the cloud provider needs to be mapped to many networking addresses corresponding to many VMs” at ¶ 45) to the second pod (fig. 1A, virtual node item 15b that comprises virtual machine item VM2),
wherein the MAC address (“MAC address associated with the virtual network interface card (vNIC) associated with virtual node 15a” at ¶ 39; “a one-to-many situation where a single MAC address provided by the cloud provider needs to be mapped to many networking addresses corresponding to many VMs” at ¶ 45) is on a different subnetwork (the subnetwork involving items VM1 and 20a for item 15a) than an interface (the vNIC associated with VM2; ¶¶ 50, 60, 86) associated with the second pod (fig. 1A, virtual node item 15b that comprises virtual machine item VM2),
Lolage does not teach the MAC address being an Internet Protocol address.
Gawade teaches an Internet Protocol address (“IP address” at 6:32–59).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lolage’s MAC address to be an Internet Protocol address as taught by Gawade for “provid[ing] computing infrastructure to multiple tenants or customers.”  Gawade 2:51–52.
Regarding claim 2, while the Lolage/Gawade combination teaches wherein: 
the assigning the Internet Protocol address to the first pod includes assigning the Internet Protocol address to a first virtual switch/router (fig. 1A, virtual switch/router item 20a) associated with the first pod (fig. 1A, virtual node item 15a that comprises virtual switch/router item 20a); and 
the assigning the Internet Protocol address to the second pod includes assigning the Internet Protocol address to a second virtual switch/router (fig. 1A, virtual switch/router item 20b) associated with the second pod (fig. 1A, virtual node item 15b that comprises virtual switch/router item 20b),
	the Lolage/Gawade combination does not teach the first virtual switch/router and second virtual switch/router being, respectively, a first bridge and a second bridge.
Gawade teaches bridges (“bridges” at 10:55; 14:25–41).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lolage/Gawade combination’s first virtual switch/router and second virtual switch/router to be, respectively, a first bridge and a second bridge as taught by Gawade for “provid[ing] computing infrastructure to multiple tenants or customers.”  Gawade 2:51–52.
Regarding claim 3, while the Lolage/Gawade combination teaches wherein: 
the assigning the Internet Protocol address to the first pod includes assigning the Internet Protocol address to a first virtual switch/router (fig. 1A, virtual switch/router item 20a) associated with the first pod (fig. 1A, virtual node item 15a that comprises virtual switch/router item 20a); and 
the assigning the Internet Protocol address to the second pod includes assigning the Internet Protocol address to a second virtual switch/router (fig. 1A, virtual switch/router item 20b) associated with the second pod (fig. 1A, virtual node item 15b that comprises virtual switch/router item 20b),
	the Lolage/Gawade combination does not teach the first virtual switch/router and second virtual switch/router being, respectively, a first container interface and a second container interface.
Gawade teaches container interfaces (17:59–18:13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lolage/Gawade combination’s first virtual switch/router and second virtual switch/router to be, respectively, a first container interface and a second container interface as taught by Gawade for “provid[ing] computing infrastructure to multiple tenants or customers.”  Gawade 2:51–52.
Regarding claim 6, Lolage teaches further comprising: providing a reachability advertisement (“The GARP packets are broadcast across the network to other entities in the network such that all other entities will update their respective ARP caches to reflect the correct location of the virtual IP address. The ARP protocol provides IP communications within a Layer 2 broadcast domain to map the virtual IP address to the correct MAC address associated with the new hosting virtual machine VM2” at ¶ 35) indicating that the Internet Protocol address has been assigned to the second pod.
Regarding claim 7, Lolage teaches wherein the service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34) collects telemetry data from a network fabric that includes the one or more network entities.
Regarding claim 8, Lolage teaches wherein the service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34) enables management of the cluster by the one or more network entities.
Regarding claim 9, Lolage teaches further comprising: providing, by the second pod (fig. 1A, virtual node item 15b), the service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34) to the one or more network entities (fig. 1A, user station item 40 and network item 44) outside the cluster (fig. 1A, item 12) using the Internet Protocol address (¶¶ 45, 49, 52–59).
Regarding claim 12, Lolage teaches a system (fig. 1A) comprising: a plurality of compute nodes (fig. 1A, items 10, 12, 40) including one or more processors (Lolage at least suggests user station item 40 includes a processor) configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.
Regarding claims 13 and 16, claims 2 and 6, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 6 are equally applicable to, respectively, claims 13 and 16.
Regarding claim 17, Lolage teaches one or more non-transitory computer readable storage media (¶¶ 45, 116) encoded with instructions that, when executed by a processor (¶¶ 45, 116), cause the processor to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claim 18, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 18.
Regarding claim 21, while Lolage teaches wherein the plurality of compute nodes is configured to: 
assign the MAC address to a first container interface (“MAC address associated with the virtual network interface card (vNIC) associated with virtual node 15a” at ¶ 39) associated with the first pod (fig. 1A, virtual node item 15a that comprises virtual machine item VM1); and 
assign the MAC address to a second container interface (“each vNIC is configured at a different secondary MAC address” at ¶ 86) associated with the second pod (fig. 1A, virtual node item 15b that comprises virtual machine item VM2),
Lolage does not teach the MAC address being an Internet Protocol address.
Gawade teaches an Internet Protocol address (“IP address” at 6:32–59).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lolage’s MAC address to be an Internet Protocol address as taught by Gawade for “provid[ing] computing infrastructure to multiple tenants or customers.”  Gawade 2:51–52.
Regarding claims 23 and 24, claims 8 and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 8 and 9 are equally applicable to, respectively, claims 23 and 24.

Claims 10 and 25 are rejected under 35 U.S.C. § 103 as being obvious over Lolage in view of Gawade, and in further view of Wang et al. (US 2018/0270288 A1; filed May 21, 2018).
Regarding claim 10, while Lolage teaches the service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34) provided to the one or more network entities (fig. 1A, user station item 40 and network item 44) outside the cluster (fig. 1A, item 12),
Lolage does not teach mitigating a negative impact on the service.
Wang teaches mitigating a negative impact on a service (“reduce a negative impact of an unstable network on a service when network transmission quality changes” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to mitigate a negative impact on Lolage’s service as taught by Wang for “to provide a better service for specified network communication” and “to ensure audio and video quality.”  Wang ¶ 35.
Regarding claim 25, claim 10 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 10 are equally applicable to claim 25.

Claims 11 and 26 are rejected under 35 U.S.C. § 103 as being obvious over Lolage in view of Gawade, and in further view of Guess (US 2003/0204711 A1; filed Apr. 29, 2002).
Regarding claim 11, while Lolage teaches wherein providing the service (fig. 1A, service item 22a; “performs a mission critical function” and “handling workloads” at ¶ 34) by the second pod (fig. 1A, virtual node item 15b) includes: the one or more network entities (fig. 1A, user station item 40 and network item 44) outside the cluster (fig. 1A, item 12), 
Lolage does not teach preserving a configuration or provisioning of the one or more network entities.
Guess teaches preserving a configuration or provisioning of one or more network entities (“preserving user configuration settings in a device” at ¶ 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to preserve a configuration or provisioning of Lolage’s one or more network entities outside the cluster as taught by Guess so that “the need to reprogram or otherwise externally preserve the user configuration settings is eliminated.”  Guess ¶ 66.
Regarding claim 26, claim 11 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 11 are equally applicable to claim 26.

Claim 22 is rejected under 35 U.S.C. § 103 as being obvious over Lolage in view of Gawade, and in further view of Dor (US 2019/0207832 A1; filed Jan. 4, 2018).
Regarding claim 22, while Lolage teaches wherein the service collects data (¶ 34), 
Lolage does not teach wherein the service collects telemetry data from a network fabric that includes the one or more network entities.
Dor teaches collecting telemetry data (“reports the aggregated telemetry data to network management station 34” at ¶ 26) from a network fabric (fig. 1, items 22, 24, 40) that includes one or more network entities (fig. 1, item 22).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lolage’s service to collect telemetry data from a network fabric that includes the one or more network entities as taught by Dor for “to identify problems and potential faults, so that remedial action can be applied when and where it is required.”  Dor ¶ 18.

Claims 1, 12, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Gao et al. (US 2020/0322233 A1; filed Apr. 5, 2019) in view of Lolage.
Regarding claim 1, while Gao teaches a method (fig. 2, item 200) comprising: 
initiating, in a cluster (fig. 1, items 120, 130, 140), a first pod (fig. 2, item 225; “host device . . . to run the client service” at ¶ 44; “the node that is selected to host the client service (e.g., node 135)” at ¶ 34) with a label (“a plurality of requirements (broadly, at least one requirement) for the client service, such as a latency requirement, a distance requirement, a minimum processor capacity, a minimum memory availability, a minimum storage volume, and so on” at ¶ 39) that identifies a service (“client service” at ¶ 44), wherein the first pod is configured to provide the service to one or more network entities (fig. 1, item 111) outside the cluster; 
assigning, to the first pod, an Internet Protocol address (“any additional information that may be used to connect to the node 135, such as . . . an IP address” at ¶ 34 and “any additional information that may be used to connect to the node 125, such as a uniform resource locator (URL), an IP address” at ¶ 30 at least suggests IP addresses are assigned to node items 125, 126, 135, 136, 145, 146) configured for communicating outside the cluster; 
in response to determining that the service has been disrupted (fig. 2, items 245, 250; ¶¶ 48–49), initiating, in the cluster, a second pod (fig. 2, items 255, 260; “a second host device” at ¶¶ 51–52) with the label that identifies the service, wherein the second pod is configured to provide the service (fig. 2, item 265; ¶ 52) to the one or more network entities outside the cluster; and 
based on the mapping and the label that identifies the service, assigning (fig. 2, item 265; ¶ 52) the second pod,
wherein the Internet Protocol address (“any additional information that may be used to connect to the node 135, such as . . . an IP address” at ¶ 34) is on a different subnetwork (fig. 1, item 130) than an interface associated with the second pod (fig. 2, items 255, 260; “a second host device” at ¶¶ 51–52; for example, if the second host device is node item 125, then the interface associated with node item 125 is AP item 121),
Gao does not teach (A) storing a mapping of the service to the Internet Protocol address; and (B) assigning the Internet Protocol address to the second pod.
Lolage teaches storing a mapping of a service to an Internet Protocol address (“service 22a is associated with a virtual/floating IP address” at ¶ 34; “Service with Virtual IP” at fig. 1A); and 
assigning (“moving the virtual IP address from VM1 to VM2” at ¶ 34) the Internet Protocol address to a second pod (fig. 1A, item VM2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Gao’s method to include storing a mapping of the service to the Internet Protocol address and Gao’s Internet Protocol address to be assigned to the second pod as taught by Lolage to provide “improved approaches for managing IP addresses in a virtualization system.”  Lolage ¶ 27.
Regarding claim 12, Gao teaches a system (fig. 3, item 100) comprising: a plurality of compute nodes (fig. 1, items 102, 104, 111, 112, 125, 126, 145, 146, 135, 136) configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.
Regarding claim 17, Gao teaches one or more non-transitory computer readable storage media (fig. 3, item 304) encoded with instructions that, when executed by a processor (fig. 3, item 302), cause the processor to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner reminds Applicants that the instant Office action contains no rejection under 35 U.S.C. § 112(a).  35 U.S.C. § 112(a) is mentioned because that is the manner in determining whether claims 1–19 are not entitled to the benefit of the ‘168 Prov.